NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Claims 4, 9, 14, 21, 25, 41, 50, 55, 58, 61, 63, 71-73, 80 and 118-120 have been amended and new claims 121-124 have been added as requested in the amendment filed February 14, 2022. Following the amendment, claims 4, 9, 12-14, 21, 25, 41-42, 45, 50, 55, 58, 61, 63, 71-77, 80 and 118-124 are pending in the present application.

Claims 4, 9, 12-14, 21, 25, 41-42, 45, 50, 55, 58, 61, 63, 71-73, 80 and 118-124 allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on July 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 26, 2021 is withdrawn.  Claims 74-77, directed to a nucleic acid molecule encoding for the allowed anti-Siglec-7 antibody, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 4, 9, 12-14, 21, 25, 41-42, 45, 50, 55, 58, 61, 63, 71-77, 80 and 118-124 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As indicated previously, the prior art does not teach or reasonably suggest an anti-Siglec-7 antibody that comprises the light chain HVR L1-L3 sequences of SEQ ID NOs: 14, 27 and 40, respectively, and the heavy chain HVR H1-H3 sequences of SEQ ID NOs: 53, 66 and 79, respectively, nor an anti-Siglec-7 antibody comprising six HVR sequences that have at least 90% homology with each of these six sequences, nor an anti-Siglec-7 antibody comprising the aforementioned six HVR sequences having one conservation amino acid substitution.  The six HVR sequences as claimed are encompassed by the disclosed 4E3 monoclonal antibody, and humanized variants thereof. See, for instance, the variant humanized light chain sequences for the 4E3 antibody shown in Table 6A at pp. 227-228 and variant humanized heavy chain sequences shown in Table 6B at pp. 235-236 of the specification. 
A search of the prior art reveals that the sequences as recited in the claims, i.e., the VL sequences of SEQ ID NOs: 259-268 and 484-486, and the VH sequences of SEQ ID NOs: 389-398 and 490-492, are novel and non-obvious.  The closest prior art was cited in the previous office action.
The claims as written require all six HVR sequences, or else full-length VH and/or VL sequences to be present. The antibodies and their encoding nucleic acids as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies and their encoding nucleic acid molecules. 
The instant application is a Divisional of the application that issued as U.S. Patent No. 10,590,198, which also claims anti-Siglec-7 antibodies and their encoding nucleic acids. However, the antibody encompassed by the patented claims (10B5) is a distinct anti-Siglec-7 antibody comprising distinct HVR, VH and VL sequences. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649